Citation Nr: 1709419	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  06-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than February 26, 2008, for the grant of service connection for a low back disability. 

2.  Entitlement to an effective date earlier than February 26, 2008, for the grant of service connection for left lower extremity radiculopathy. 

3.  Entitlement to an effective date earlier than February 26, 2008, for the grant of service connection for right lower extremity radiculopathy. 

4.  Entitlement to an initial rating in excess of 10 percent from February 26, 2008, to October 28, 2012, and a rating in excess of 20 percent as of October 28, 2012, for a low back disability. 

5.  Entitlement to an initial compensable rating from February 26, 2008, to October 28, 2012, and a rating in excess of 20 percent as of October 28, 2012, for left lower extremity radiculopathy. 

6.  Entitlement to an initial compensable rating from February 26, 2008, to October 28, 2012, and a rating in excess of 20 percent as of October 28, 2012, for right lower extremity radiculopathy.

7.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 

8.  Entitlement to a rating in excess of 10 percent before February 26, 2009, and a rating in excess of 20 percent as of February 26, 2009, for left knee status post medial meniscectomy under first Diagnostic Code 5259 and later Diagnostic Code 5258. 

9.  Entitlement to a separate compensable rating prior to October 28, 2012, a rating in excess of 20 percent from October 28, 2012, to June 18, 2013, and a rating in excess of 30 percent as of June 18, 2013, for left knee instability under Diagnostic Code 5257.

10.  Entitlement to a separate compensable rating prior to October 28, 2012, a rating in excess of 10 percent from October 28, 2012, to October 3, 2013, and a rating in excess of 20 percent as of October 3, 2013, for left knee limitation of extension under Diagnostic Code 5261.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 28, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1979 to May 1987.  The Veteran also had subsequent service in the Army National Guard until June 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 1999, January 2006, July 2008, and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In August 2010, July 2012, September 2013, and May 2015, the Board, among other things, remanded the above issues for additional development.  In May 2016, the Veteran testified at a hearing before the undersigned at the RO and a transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of service connection for an acquired psychiatric disorder, the claims for higher evaluations for the left knee disorders, and the claim for a TDIU prior to October 28, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The first evidence in the record indicating an intent to apply for service connection for a low back disability as well as left and right lower extremity radiculopathy was received on February 26, 2008, more than one year after the Veteran's separation from active duty.

2.  From February 26, 2008, to October 28, 2012, the most probative evidence of record shows that the Veteran's low back's adverse symptomatology when taking into account his complaints of pain equated to a combined range of motion of the thoracolumbar spine being not greater than 120 degrees.

3.  From February 26, 2008, to October 28, 2012, the most probative evidence of record shows that the Veteran's left lower extremity radiculopathy adverse symptomatology equated to mild incomplete paralysis of the sciatic nerve.

4.  From February 26, 2008, to October 28, 2012, the most probative evidence of record shows that the Veteran's right lower extremity radiculopathy adverse symptomatology equated to mild incomplete paralysis of the sciatic nerve.

5.  At his May 2016 personal hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that a grant of a 20 percent rating for his low back disability at all times from February 26, 2008, to October 28, 2012, and separate 10 percent ratings for his left and right lower extremity radiculopathy at all times from February 26, 2008, to October 28, 2012, would satisfy his appeal as to these issues.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 26, 2008, for the grant of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

2.  The criteria for an effective date prior to February 26, 2008, for the grant of service connection for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016). 

3.  The criteria for an effective date prior to February 26, 2008, for the grant of service connection for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016). 

4.  The criteria for a 20 percent rating for the Veteran's low back disability have been met at all times from February 26, 2008.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5003, 5235 to 5243 (2016).

5.  The criteria for a 10 percent rating for the Veteran's left lower extremity radiculopathy have been met at all times from February 26, 2008, to October 28, 2012.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for a 10 percent rating for the Veteran's right lower extremity radiculopathy have been met at all times from February 26, 2008, to October 28, 2012.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for withdrawal of the appeal for a rating in excess of 20 percent at all times from February 26, 2008, for the low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

8.  The criteria for withdrawal of the appeal for a rating in excess of 10 percent at all times from February 26, 2008, and a rating in excess of 20 percent at all times from October 28, 2012, for the left lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

9.  The criteria for withdrawal of the appeal for a rating in excess of 10 percent at all times from February 26, 2008, and a rating in excess of 20 percent at all times from October 28, 2012, for the right lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran at his personal hearing and in writings to VA asserts, in substance, that he is entitled to earlier effective dates for service connection for his low back disability and radiculopathy of the lower extremities because his problems with these disabilities started earlier.  The Veteran at his personal hearing and in writings also asserts, in substance, that the criteria for a 20 percent rating for his low back disability have been met at all times since February 26, 2008, and the criteria for 10 percent ratings for his radiculopathy have been met at all times from February 26, 2008, to October 28, 2012, because his adverse symptomatology which included chronic pain and weakness warranted these higher ratings during these times.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015)

The Earlier Effective Date Claims

Generally the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is granted based on a claim received within one year of separation from active duty, the effective date will be the day following separation.  Id.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The words application and claim are defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).   

In this regard, the law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.") (emphasis added).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows that the Veteran separated from active duty in May 1987.  It also shows that he separated from the Army National Guard in June 2000.  His original claims of service connection for a low back disability along with left and right lower extremity radiculopathy was received by the RO on February 26, 2008.  He was awarded service connection for a low back disability along with left and right lower extremity radiculopathy in a May 2013 rating decision effective from February 26, 2008.  Service connection was granted based on evidence showing that the Veteran's low back disability had its origins in service and his radiculopathy was due to his low back disability.  

Absent an earlier claim and a showing of entitlement, the claims for earlier effective dates must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this regard, the record shows that the first time that the RO received any writing from the Veteran following his May 1987 separation from active duty in which he voiced a desire to file claims of service connection for a low back disability and residual radiculopathy was on February 26, 2008- his claims of service connection for a low back disability with left and right lower extremity radiculopathy.  See Jones.

As to the claims by the Veteran and her representative that the effective date for his low back disability along with left and right lower extremity radiculopathy should be earlier, the Board acknowledges that the claimant is competent and credible to report on the fact that he had observable symptoms of these disabilities since service because these symptoms come to him via his own senses.  See Jandreau.  The Board also acknowledges that the RO conceded that the Veteran's current low back disability first manifested while he was on active duty.

However, the records is devoid of any communication from the Veteran or his representative between the time of the appellant's May 1987 separation from active duty and first filing his claims with VA on February 26, 2008, indicating an intent or desire to file a claim of entitlement to service connection for a low back disability and/or left and right lower extremity radiculopathy.  See 38 U.S.C.A. § 5101; Jones, supra. 

As to any claim by the Veteran and his representative that the effective date for his low back disability with left and right lower extremity radiculopathy should date back to the first time treatment records document his complaints and treatment for these disabilities, the Board notes that even if pre-February 26, 2008, treatment records document his complaints, diagnoses, or treatment for a low back disability with left and right lower extremity radiculopathy they could not act as earlier claims unless they also included evidence that the claimant was seeking service connection at those times, which they do not.  See Brannon.  Therefore, the Board finds that the medical records cannot serve as earlier claims of service connection for a low back disability with left and right lower extremity radiculopathy.  

Since his service connection claims for a low back disability with left and right lower extremity radiculopathy were received more than one year after his May 1987 separation from active duty, the Board finds that the effective dates of the awards may be no earlier than the date of receipt of the claims.  38 U.S.C.A. § 5110.  Accordingly, since there is no evidence that shows claims of service connection for a low back disability with left and right lower extremity radiculopathy was filed prior to February 26, 2008, the claims for an earlier effective dates are denied.

The Board also considered the doctrine of reasonable doubt.  However, as the evidence is against the claims, that doctrine is not for application in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claims for earlier effective dates for the grant of service connection for a low back disability with left and right lower extremity radiculopathy are denied.

The Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

Likewise, 38 C.F.R. § 4.59 provides that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

a.  Low Back Disability

The Veteran's low back disability was rated as 10 percent disabling from February 26, 2008, to October 28, 2012, under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5242.

Diagnostic Code 5003 provide that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  

The General Rating Formula for Disease and Injuries of the Spine, provides that with or without such symptoms as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is assigned if there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

With the above criteria in mind, the Board notes that at all times during the pendency of the appeal the Veteran has complained of low back pain.  See Davidson.  Likewise, the Veteran's treatment records also documented his complaints and treatment for low back pain.  Similarly, when examined by VA for the first time for his low back disability on October 28, 2012, he complained of low back pain.  Moreover, on examination, the pain free range of motion after repetition of the low back was as follows: forward flexion to 40 degrees, extension to 5 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 20 degrees.  The examiner also opined that the above range of motion studies showed that the Veteran had additional lost range of motion with repetitive use.  It was also opined that he was tender to deep palpation as well as had guarding and/or muscle spasms.  The examiner also noted that the Veteran used both a brace and cane when ambulating.  The diagnosis was lumbosacral spine degenerative joint disease.

Initially, the Board finds that the Veteran should not be penalized because the RO did not provide him with a VA examination until October 28, 2012.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date."); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014) (a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms).  Next, the Board finds the Veteran complaints of low back pain with motion both competent and credible because it is something he can feel and it is consistent with the nature of his service-connected disability as well as the findings by the VA examiner.  See Davidson.  Thus, taking into account 38 C.F.R. §§§ 4.40, 4.45 4.59 the Board finds that the Veteran's symptoms meet the criteria for a 20 percent schedular rating because his complaints of pain when combined with his lost motion equated to the combined range of motion of the thoracolumbar spine being no greater than 120 degrees.  38 C.F.R. § 4.71a.  This is true at all times from February 26, 2008, to October 28, 2012, because the Veteran's adverse neurological symptomatology was, in substance, the same at all these times and therefore the Board finds that consideration of staged ratings is not warranted.  See Fenderson; Hart. 

b.  Left and Right Lower Extremity Radiculopathy

The Veteran's left and right lower extremity radiculopathy were rated as non compensable from February 26, 2008, to October 28, 2012, under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

In this regard, 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either lower extremity.  A 20 percent rating for moderate incomplete paralysis of the sciatic nerve in either lower extremity.  And, a 30 percent rating for severe incomplete paralysis of the sciatic nerve in either lower extremity. 

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

With the above criteria in mind, the Board notes that at all times during the pendency of the appeal the Veteran has complained of left and right leg pain and weakness.  See Davidson.  Moreover, VA treatment records periodically documented the Veteran's complaints, diagnoses, or treatment for lower extremity pain and weakness.  Similarly, when examined by VA for the first time because of his low back pain and radiculopathy on October 28, 2012, it was opined that the muscle strength in his hips, knees, and ankles were reduced at 4/5 and 3/5; the reflexes in his knees and ankles were hypoactive at 1+, and the sensation in his foot and toes was decreased.  The examiner thereafter opined that in his left and right lower extremities the Veteran had mild constant pain and moderate intermittent pain, paresthesias and/or dysesthesias, and numbness. 

Initially, and as discussed above, the Board finds that the Veteran should not be penalized because the RO did not provide him with a VA examination until October 28, 2012.  See Tatum; Young.  Next, the Board finds that the above adverse symptomatology (i.e., reduced muscle strength, hypoactive reflexes, decreased sensation, and pain) shows that the Veteran's adverse neurological symptomatology equated to mild incomplete paralysis of the sciatic nerve in the left and right lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Therefore, the Board finds that the criteria for 10 percent ratings for left and right lower extremity radiculopathy were met.  Id.  This is true at all times from February 26, 2008, to October 28, 2012, because the Veteran's adverse neurological symptomatology was, in substance, the same at all these times and therefore the Board finds that consideration of staged ratings is not warranted.  See Fenderson; Hart. 

Lastly, and as will be discussed in more detail below, the Veteran testified in May 2016 that a grant of a 20 percent rating for his low back disability at all times from February 26, 2008, to October 28, 2012, and separate 10 percent ratings for his left and right lower extremity radiculopathy at all times from February 26, 2008, to October 28, 2012, would satisfy his appeal as to these issues.  Therefore, the Board finds that it need not discuss whether the Veteran met the criteria for higher schedular ratings and/or referral of these claims for extra-schedular ratings at any time during the pendency of the appeal.

The Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, at the May 2016 Board hearing the Veteran testified that a grant of a 20 percent rating for his low back disability at all times from February 26, 2008, to October 28, 2012, and separate 10 percent ratings for his left and right lower extremity radiculopathy at all times from February 26, 2008, to October 28, 2012, would satisfy his appeal as to these issues.  A written transcript of the hearing was associated with the claims file and the withdrawals were received by VA prior to the issuance of a final decision as to these issues.  Moreover, the above decision grants the Veteran a 20 percent rating for his low back disability at all times from February 26, 2008, and separate 10 percent ratings for his left and right lower extremity radiculopathy at all times from February 26, 2008, to October 28, 2012.  Therefore, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  As such, the Board does not have jurisdiction to review them and the claims for more than a 20 percent rating for the low back disability from February 26, 2008, more than the 10 percent ratings for the left and right lower extremity radiculopathy from February 26, 2008, to October 28, 2012, and more than the 20 percent ratings for the left and right lower extremity radiculopathy from October 28, 2012, are dismissed.


ORDER

An effective date prior to February 26, 2008, for the grant of service connection for a low back disability is denied.

An effective date prior to February 26, 2008, for the grant of service connection for left lower extremity radiculopathy is denied.

An effective date prior to February 26, 2008, for the grant of service connection for right lower extremity radiculopathy is denied.

A 20 percent rating for a low back disability is granted at all times from February 26, 2008, to October 28, 2012.

A 10 percent rating for left lower extremity radiculopathy is granted at all times from February 26, 2008, to October 28, 2012.

A 10 percent rating for right lower extremity radiculopathy is granted at all times from February 26, 2008, to October 28, 2012.

The claim for more than a 20 percent rating for the low back disability from February 26, 2008, is dismissed.

The claims for more than a 10 percent rating for left lower extremity radiculopathy from February 26, 2008, to October 28, 2012, and more than a 20 percent rating from October 28, 2012, are dismissed.

The claims for more than a 10 percent rating for right lower extremity radiculopathy from February 26, 2008, to October 28, 2012, and more than a 20 percent rating from October 28, 2012, are dismissed.


REMAND

As to the claim of service connection for an acquired psychiatric disorder, the Veteran testified before the undersigned in May 2016 that he was deployed to Iraq in August 1990 with his Army National Guard unit for approximately 18 months.  He also testified that the experiences he had during this deployment were some of the causes for his current acquired psychiatric disorders.  However, while a review of the record on appeal reveals that the AOJ obtained personnel records from the Army and the Army National Guard, the Board can find nothing in these records that confirms or definitively refutes the Veteran's claim regarding deploying to Iraq with his Army National Guard unit.  Therefore, given the importance of obtaining a definitive answer to this question, the Board finds that a remand is required to verify if this Veteran's service included service in Iraq.  See 38 U.S.C.A. § 5103A(b) (West 2014). 

In addition, the record shows that the Veteran has been diagnosed as having a host of psychiatric disabilities but he indicated at the hearing that a grant of any psychiatric disability would satisfy his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

As to the claims for higher evaluations for the left knee disorders, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the reports from his VA examinations.  Therefore, the Board finds that these issues must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).

As to the claim for a TDIU prior to October 28, 2012, the Board finds that a remand is required because this claim is inextricably intertwined with the above claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Contact the National Personnel Records Center (NPRC) and obtain and associate with the record on appeal the Veteran's full military personnel record (OMPF) in order to confirm or refute his testimony that he was deployed to Iraq in August 1990 with his Army National Guard unit for approximately 18 months.  

Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the Veteran should be notified in writing that the records cannot be found.

2.  Associate with the claims file all of the Veteran's post-October 2015 treatment records from the Providence VA Medical Center.  

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service psychiatric problems and any continued problems since that time as well the current problems caused by his service connected left knee disorders since 1999, including any problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for an examination to determine the severity of his left knee disorders since 1999.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all left knee pathology found to be present since 1999.  

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

A. Range of Motion Studies:

(i) the examiner must test the range of motion (i.e., flexion and extension) of the left knee in active motion, passive motion, weight-bearing, and nonweight-bearing; 

(ii) the examiner should provide a retrospective opinion on the range of motion (flexion and extension) of the left knee in active motion, passive motion, weight-bearing since 1999; 

(iii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion and extension) of the Veteran's left knee (i.e., the extent of the Veteran's pain-free motion), to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria);

(iv) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

B. Other Findings:

(v)  The examiner should also report on the severity of left knee's recurrent subluxation and/or lateral instability since 1999.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then adjudicate the appeal.  This adjudication should consider, among other things, the Veteran's reports of pain and the dates on which he first meet the criteria for separate compensable rating for left knee lost extension and instability as well as whether he also meets the criteria for a separate rating for left knee lost flexion.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 (1997); AOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 09-04 (September 17, 2004); 69 Fed. Reg. 59990 (2004).  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the October 2015 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


